United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                IN THE UNITED STATES COURT OF APPEALS                     May 13, 2004
                        FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk

                                 No. 02-50695
                               Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

ROBERTO RODRIGUEZ-FERNANDEZ,

                                              Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. DR-01-CR-577-1-FB
                         --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

      Roberto       Rodriguez-Fernandez          (Rodriguez)      appeals       his

convictions     for    two     counts       of   aiding   and     abetting      the

transportation of illegal aliens.            He asserts that the evidence is

insufficient to support these convictions.                After reviewing the

record and the arguments of counsel, we hold that a rational trier

of   fact   could    have    found   that    the   evidence     established     the

essential elements of the offenses beyond a reasonable doubt.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50695
                               -2-

United States v. Romero-Cruz, 201 F.3d 374, 378 (5th Cir. 2000);

United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995).

Consequently, the judgment of the district court is AFFIRMED.